Citation Nr: 1707839	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bursitis and tendonitis of the right knee.

2.  Entitlement to service connection for the left knee, including as secondary to the service connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1990 to October 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In October 2016, the Veteran testified at a Video Conference hearing before the undersigned; a transcript is now associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action is required.
The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

At the October 2016 Board hearing, the Veteran testified that his right knee has worsened and his left knee has also become more unstable as a result. 

A remand is necessary for additional development prior to considering the merits of the Veteran's claim.  In this case, the Veteran last underwent a VA examination to assess the severity of his service connected right knee disability in March 2009, more than seven years ago. Since that time, evidence has been added to the record, which suggests that the Veteran's disability may have worsened. Specifically, the Veteran indicated that he has had increased difficulty walking which has required injections from his private provider, and he has had increasing instability in his right knee. The 2009 examination report showed full range of motion without pain and no instability.  Moreover, recent caselaw has held that VA examinations for orthopedic disabilities must include joint testing while weight-bearing and non-weight-bearing, which the March 2009 examination did not include.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

The question of whether the left knee injury was caused or aggravated by the right knee could not be determined by the last VA examiner without resorting to mere speculation due to, the examiner explained, "the lack of a claims file for possible further evidence."  The Veteran had reported he had seen a civilian doctor and there was only one note from a private doctor available to the examiner for review. Accordingly, a new VA examination is needed and the (now) virtual claims file must be provided to the examiner in conjunction with the examination.

Efforts must also be made to obtain outstanding private medical records pertinent to the claim. At the hearing the Veteran stated that he sought treatment from Dr. Emily Pineda from 2011 to 2014 and from Dr. Timothy Palomera from 2014 on after he stopped getting regular treatment for his knee at VA in 2011. In November 2016, Dr. Pineda provided a written statement indicating she had seen the Veteran for 5 years.  She responded "yes" when asked if the Veteran's left knee disability "could . . . be more likely than not (50/50) due to or aggravated by his service connected right knee."  The rationale was that '[r]ight knee pain is at least 50% aggravated from military service[]."  Dr. Pineda's statement cannot serve as the basis for secondary service connection due to the use of the term "could" and the fact that the rationale for the opinion does not relate to the left knee.

Although the Veteran testified at his hearing that VA did not need to get the records if the Veteran did not provide them, given that the appeal must be remanded for other reasons, he is being afforded another opportunity to associate his private medical evidence with the virtual file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization from the Veteran, please obtain copies of all outstanding non-VA treatment records, including:

a. Treatment records from Dr. Emily Pineda from 2011 to the present; and
b. Treatment records from Dr. Timothy Palomera from 2014 to the present

2. The AOJ should obtain for association with the claims file all updated (since July 2016) records of VA evaluations and treatment the Veteran has received.

3. Then schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected right knee disability and to provide an opinion as to the etiology of any left knee disability.  The claims folder and all pertinent medical records must be made available to the VA examiner for review.  All necessary diagnostic testing should be performed.  

a. The examiner is requested to opine whether it is at least as likely as not (50 percent or more) that the Veteran's degenerative joint disease or arthritis of the right knee is caused by, aggravated by, or a progression of his service-connected bursitis and tendonitis of the right knee; and
b. If there are service-connected and nonservice-connected right knee disabilities, the examiner should indicate whether the symptoms of each can be distinguished from the other and should identify which symptoms are related to the service-connected disability and which symptoms are related to the nonservice-connected disability.  [If the symptoms cannot be so separated, they must be considered as one service-connected disability]; and
c. The examination should address active and passive motion, weight-bearing and nonweight-bearing information, for both knees or why such testing is not necessary.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so; and
d. With respect to the right knee, the VA examiner is asked to comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right knee disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss; and
e. The examiner is requested to opine whether it is at least as likely as not (50 percent or more) that the Veteran's service-connected right knee disability caused any diagnosed left knee disability; and
f. The examiner is requested to opine whether it is at least as likely as not (50 percent or more) that the Veteran's service-connected right knee aggravated (permanently worsened) any diagnosed left knee disability.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Then re-adjudicate the Veteran's claims. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

